GARDNER, Commissioner.
Morris Rhey Hester prosecutes this appeal from the trial court’s order denying his petition for a writ of habeas corpus. Hester contends that he is illegally restrained by the warden of the Kentucky State Penitentiary at Eddyville and the *112members of the Kentucky State Parole Board, because his parole from the prison was revoked and he was incarcerated without any hearing' and for no lawful cause.
We held in the very recent case of Shepherd v. Wingo, Warden, Ky., 471 S.W.2d 718 (decided October 15, 1971), that the alleged revocation of parole without a hearing is not a basis for habeas corpus relief.
The judgment is affirmed.
All concur.